Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 1 of 38



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   IRA KLEIMAN,
   as personal representative of
   the estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH,
   LLC

          Plaintiffs,

              v.                                     Case No. 9:18-cv-80176

   CRAIG WRIGHT,

         Defendant.
   _____________________________________/

                    CRAIG WRIGHT’S RESPONSES AND OBJECTIONS TO
                     PLAINTIFFS’ FIFTH REQUEST FOR PRODUCTION

          In accordance with Rule 34 of the Federal Rules of Civil Procedure, Defendant Craig

   Wright responds to Plaintiffs’ Fifth Request for Production (the “Requests”) as follows:

                                   PRELIMINARY STATEMENT

          Plaintiffs’ lawsuit against Dr. Wright was first filed almost 5 years after the unfortunate

   death of David Kleiman. Most of the Requests are, at best, tangentially related to the claims in

   the Second Amended Complaint (“SAC”) but seek to impose the incredibly burdensome task of

   searching for and producing documents from over a decade ago that are not routinely

   maintained. Dr. Wright has not completed his investigation of this action. The responses set forth

   below are based on his knowledge, information, and belief at this time. The individual responses

   and objections are not intended to be, and should not be interpreted as, a representation as to the

   existence or nonexistence of specific documents in his possession, custody, or control. Indeed,

   Dr. Wright cannot state that documents responsive to the Requests still exist but will endeavor to

   search for documents related to the claims in the SAC and his affirmative defenses in good faith.

                                                    1
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 2 of 38



   Dr. Wright incorporates by reference this preliminary statement in each of his specific responses

   below and reserves the right to amend or supplement his response to each specific request.

          Subject to the responses and objections set forth below, Dr. Wright agrees to search for

   and produce responsive, non-privileged documents in his personal possession, custody, or

   control in a mutually agreeable fashion on a rolling basis as such documents become available.

   Dr. Wright’s counsel is available to meet and confer with Plaintiffs’ counsel regarding these

   responses and objections at a mutually convenient time.

                            SPECIFIC RESPONSES TO DEFINITIONS

   Definition No. 2

          Dr. Wright objects to this definition to the extent that it seeks to enforce a duty upon him

   to produce documents outside of his personal custody and control, or which he has no authority

   to provide. Moreover, Dr. Wright objects to this definition to the extent that Plaintiffs seek to

   improperly obtain discovery from non-parties and appear to treat any entity that has any

   connection to Dr. Wright as a party to this litigation, when Plaintiffs have not sued anyone other

   than Dr. Craig Wright individually (even after amending their complaint twice). Further, Dr.

   Wright objects to this definition to the extent it seeks to impose on him knowledge he may not

   possess. For example, one can be a beneficiary of a whole host of entities including trusts

   without being aware of that fact.

   Definition No. 4

          Dr. Wright objects to this definition to the extent it includes documents that are protected

   by the attorney-client privilege, attorney work-product doctrine, spousal privilege, or any other

   privilege or protection from production under relevant statutes and case law, including the laws

   of foreign nations. He also objects to this definition to the extent that it seeks to impose on him


                                                     2
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 3 of 38



   obligations greater than those set forth in the Federal Rules of Civil Procedure. Dr. Wright

   further objects to this definition to the extent that it seeks documents available in the public

   domain, which are more convenient, less burdensome, and less expensive to obtain.

   Definition No. 5

          Dr. Wright objects to this definition to the extent that it seeks duplicative documents,

   including, but not limited to, electronic documents with the same hash value.

   Definition No. 6

          Dr. Wright objects to this definition to the extent that it seeks documents available in the

   public domain. Moreover, Dr. Wright objects to this definition to the extent that it seeks

   documents protected and restricted by the laws of foreign nations where the data was created or

   is maintained.

   Definition No. 7

          Dr. Wright objects to this definition to the extent that it seeks documents not in his

   possession, custody, or control. Dr. Wright further objects to this definition to the extent that it

   seeks documents that may be covered under confidentiality or non-disclosure agreements.

   Moreover, Dr. Wright objects to this definition to the extent that it seeks documents protected

   and restricted by the laws of foreign nations where the data was created or is maintained.

   Definition No. 12

          Dr. Wright objects to this definition to the extent that it seeks to impose on him

   obligations greater than those set forth in the Federal Rules of Civil Procedure. Dr. Wright

   further objects to this definition as it has no relevance to the requests and is not used here.

   Definition No. 13

          Dr. Wright objects to the use of the disjunctive to include the conjunctive (and vice


                                                     3
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 4 of 38



   versa), because it makes the requests unintelligible.

   Definition No. 17

          The Court ruled during the February 20, 2019, discovery hearing that this time period

   ends on March 14, 2018.

                        RESPONSES TO REQUESTS FOR PRODUCTION

   Request No. 1

          All documents that mention Satoshi Nakamoto.

   Response to Request No. 1

          Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

   ordered by the Court on February 20, 2019 and not proportional to the needs of the case. This

   expansive request would include all documents that mention Satoshi Nakamoto regardless of

   whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

   bitcoin and intellectual property. Further, this request is unreasonably cumulative and

   duplicative of Request No. 45 from Plaintiffs’ Second Request for Production, which asks for all

   communications between:

          a. Hal Finney;
          b. Wei Dai;
          c. Lynn Wright;
          d. Ramona Watts;
          e. Jimmy Nguyen;
          f. Calvin Ayre;
          g. Roger Ver;
          h. Robert MacGregor;
          i. Stefan Matthews;
          j. Gavin Andresen;
          k. Mike Hearn;
          l. Uyen Nguyen;
                                                    4
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 5 of 38



          m. Dave Kleiman;
          n. Michele Seven;
          o. Patrick Page;
          p. Carter Conrad;
          q. Any person at Computer Forensics LLC;
          r. Any person at the Global Institute for Cyber Security Research (“GISCR”);
          s. Deborah Kobza;
          t. Ross Ulbricht (any communications with “Dread Pirate Roberts” should
          be included);
          u. Shyaam Sundhar;
          v. Andrew O’Hagan;
          w. John Chester;
          x. Jamie Wilson;
   that relate to “Satoshi Nakamoto.” In accordance with this Court’s order, counsel for Dr. Wright

   spent twelve hours negotiating all search terms, which include the search terms for Request No.

   45. In once again requesting this information, it appears that plaintiffs are attempting to

   renegotiate those search terms that were resolved months ago. This is unreasonable and contrary

   to the Court’s order.

   Request No. 2

          A copy of all emails contained in the Satoshi Nakamoto email accounts

   satoshin@gmx.com, satoshi@vistomail.com, and satoshi@anonymousspeech.com. The time

   limit on this request is January 1, 2008 through December 31, 2013.

   Response to Request No. 2

          Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

   ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

   expansive request would include all emails in the account regardless of whether they were

   drafted by Dave Kleiman, and regardless of whether they relate to bitcoin, the bitcoin protocol,

   or any purported collaboration between Dr. Wright and Dave Kleiman. Dr. Wright further notes
                                                     5
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 6 of 38



   that he no longer has access to those email accounts and that he has not maintained copies of the

   emails contained in those accounts. Subject to the forgoing objections, Dr. Wright will produce

   those documents that he has in his possession, custody, or control (if any) and that he is able to

   identify as having been sent by Dave Kleiman.

   Request No. 3

          All documents related to the operation and control over the satoshin@gmx.com,

   satoshi@vistomail.com, and satoshi@anonymousspeech.com accounts.

   Response to Request No. 3

          Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

   ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

   expansive request would include all documents related to the operation and control over those

   accounts, regardless of whether they relate to Dave Kleiman. Subject to the forgoing objections,

   Dr. Wright will produce documents related to the operation and control over those accounts that

   he has in his possession, custody, or control that relate to Dave Kleiman.

   Request No. 4

          A decrypted version of the Tulip Trust.pdf.tar.asc included in Dave Kleiman’s June 24,

   2011 email to Craig Wright.

   Response to Request No. 4

          Dr. Wright objects to this request as unreasonably cumulative and duplicative of Request

   No. 7 from Plaintiffs’ First Request for Production, which asks for “all documents and

   communications that relate in any way to a trust and/or company, corporation, or legal entity that

   are, in anyway [sic] connected or related to you, and that incorporates the word ‘tulip’ or ‘tulips’

   in its name and/or documents.” Dr. Wright has already produced the non-privileged documents


                                                    6
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 7 of 38



   within his personal possession, custody, or control that relate to the Tulip trusts. As for the

   specific document requested, Dr. Wright has not maintained all his PGP keys and he is unable to

   decrypt the file.

   Request No. 5

           All documents related to the 0133224d trust.

   Response to Request No. 5

           Dr. Wright does not believe that he has any responsive documents in his possession,

   custody or control. However, he will search for (with the use of search terms) and produce any

   non-privileged documents, to the extent that any such documents exist.

   Request No. 6

           All documents related to Tulip Trust 1.

   Response to Request No. 6

           Dr. Wright objects to this request as unreasonably cumulative and duplicative of Request

   No. 7 from Plaintiffs’ First Request for Production, which asks for “all documents and

   communications that relate in any way to a trust and/or company, corporation, or legal entity that

   are, in anyway [sic] connected or related to you, and that incorporates the word ‘tulip’ or ‘tulips’

   in its name and/or documents.” Dr. Wright has already produced the non-privileged documents

   within his personal possession, custody, or control that relate to the Tulip Trusts.

   Request No. 7

           All documents related to Tulip Trust II.

   Response to Request No. 7

           Dr. Wright objects to this request as unreasonably cumulative and duplicative of Request


                                                      7
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 8 of 38



   No. 7 from Plaintiffs’ First Request for Production, which asks for “all documents and

   communications that relate in any way to a trust and/or company, corporation, or legal entity that

   are, in anyway [sic] connected or related to you, and that incorporates the word ‘tulip’ or ‘tulips’

   in its name and/or documents.” Dr. Wright has already produced the non-privileged documents

   within his personal possession, custody, or control that relate to the Tulip Trusts.

   Request No. 8

             All documents related to Wright International Investments Ltd, that also relate to the

   formation of, ownership in, or employees/officers/directors in that entity, or that refer to

   bitcoin(s), Satoshi Nakamoto, or trusts.

   Response to Request No. 8

             Dr. Wright objects to this request because it is overbroad, exceeds the relevant time

   frame ordered by the Court on February 20, 2019, and not proportional to the needs of the

   case. This expansive request would include all documents related to Wright International

   Investments Ltd. and its employees/officers/directors, or all documents related to that entity

   and any bitcoins, Satoshi Nakomoto, or any trusts, regardless of whether those documents

   relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and intellectual

   property. Subject to the forgoing objections, Dr. Wright will search for (with the use of search

   terms) and produce any non-privileged documents from January 1, 2008 to March 14, 2018

   that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

   Trusts.

   Request No. 9

             All documents related to Tulip Trading ltd that also relate to the formation of,

   ownership in, or employees/officers/directors in that entity, or that refer to bitcoin(s), Satoshi


                                                      8
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 9 of 38



   Nakamoto, or trusts.

   Response to Request No. 9

          Dr. Wright objects to this request as unreasonably cumulative and duplicative of Request

   No. 7 from Plaintiffs’ First Request for Production, which asks for “all documents and

   communications that relate in any way to a trust and/or company, corporation, or legal entity that

   are, in anyway [sic] connected or related to you, and that incorporates the word ‘tulip’ or ‘tulips’

   in its name and/or documents.” Dr. Wright has already produced the non-privileged documents

   within his personal possession, custody, or control that relate to the Tulip Trusts.

   Request No. 10

          All documents related to Co1n ltd.

   Response to Request No. 10

          Dr. Wright objects to this request because it is overbroad, unduly burdensome, exceeds

   the relevant time frame ordered by the Court on February 20, 2019, and not proportional to the

   needs of the case. This expansive request would include all documents related to C01n Ltd.

   regardless of whether they relate to David Kleiman, W&K, or the Tulip Trusts. Subject to the

   forgoing objections, Dr. Wright will search for (with the use of search terms) and produce any

   non-privileged documents from January 1, 2008 to March 14, 2018 that are responsive to this

   request and that relate to David Kleiman, W&K, or the Tulip Trusts.

   Request No. 11

          All documents related to Panopticrypt Ltd, that also relate to the formation of,

   ownership in, or employees/officers/directors in that entity, or that refer to bitcoin(s), Satoshi

   Nakamoto, or trusts.



                                                     9
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 10 of 38



    Response to Request No. 11

              Dr. Wright objects to this request because it is overbroad, unduly burdensome, exceeds

    the relevant time frame ordered by the Court on February 20, 2019, and not proportional to the

    needs of the case. This expansive request would include all documents related to Panopticrypt

    Ltd. and its employees/officers/directors, or all documents related to that entity and any bitcoins,

    Satoshi Nakamoto, or any trust, regardless of whether those documents relate to plaintiffs’

    claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and intellectual property. Subject to the

    forgoing objections, Dr. Wright will search for (with the use of search terms) and produce any

    non-privileged documents from January 1, 2008 to March 14, 2018 that are responsive to this

    request and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 12

              All documents related to Savanah Ltd.

    Response to Request No. 12

              Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Savanah Ltd. regardless of whether

    those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. Subject to the forgoing objections, Dr. Wright will search for (with the use

    of search terms) and produce any non-privileged documents from January 1, 2008 to March 14,

    2018 that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

    Trusts.

    Request No. 13

              All documents to, from, or that mention Equator Consultants AG.

                                                      10
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 11 of 38



    Response to Request No. 13

              Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Equator Consultants AG. regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 14

              All documents to, form, or that mention, Abacus.

    Response to Request No. 14

              Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Abacus regardless of whether those

    documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. Subject to the forgoing objections, Dr. Wright will search for (with the use

    of search terms) and produce any non-privileged documents from January 1, 2008 to March 14,

    2018 that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

    Trusts.

    Request No. 15

              All documents to, from, or that mention High Secured.



                                                      11
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 12 of 38



    Response to Request No. 15

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, not proportional to the needs of the case, and calls

    for the production of documents covered by the attorney client privilege. This expansive request

    would include all documents related to High Secured regardless of whether those documents

    relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and intellectual

    property. Subject to the forgoing objections, Dr. Wright will search for (with the use of search

    terms) and produce any non-privileged documents from January 1, 2008 to March 14, 2018 that

    are responsive to this request and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 16

           All documents to, from, or that mention Signia Enterprises.

    Response to Request No. 16

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Signia Enterprises regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 17

           All documents to, from, or that mention Selma Francis that refer to bitcoin(s), Satoshi

    Nakamoto, or trusts.

                                                      12
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 13 of 38



    Response to Request No. 17

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Selma Francis that refer to bitcoins,

    Satoshi Nakamoto, or any trust regardless of whether those documents relate to plaintiffs’

    claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and intellectual property. Further, this

    request is unreasonably cumulative and duplicative of Request No. 1, which asks for “all

    documents that mention Satoshi Nakamoto.” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 18

           All documents to, from, or that mention Tim Maland that refer to bitcoin(s), Satoshi

    Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading Ltd.

    Response to Request No. 18

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Tim Maland that refer to bitcoins,

    Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading Ltd.

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. Further, this request is unreasonably cumulative and

    duplicative of Request No. 1, which asks for “all documents that mention Satoshi Nakamoto,”

    and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all documents


                                                     13
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 14 of 38



    that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 19

           All documents to, from, or that mention Liana Tall that refer to bitcoin(s), Satoshi

    Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading Ltd.

    Response to Request No. 19

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Liana Tall that refer to bitcoins,

    Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading Ltd.

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative and

    duplicative of Request No. 1, which asks for “all documents that mention Satoshi Nakamoto,”

    and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all documents

    that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 20

           All documents to, from, or that mention R. Gustavsson that refer to bitcoin(s), Satoshi

    Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading ltd.


                                                     14
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 15 of 38



    Response to Request No. 20

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to R. Gustavsson that refer to bitcoins,

    Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading Ltd.

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative and

    duplicative of Request No. 1, which asks for “all documents that mention Satoshi Nakamoto,”

    and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all documents

    that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this Request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 21

           All documents to, from, or that mention Imram Chughtai that refer to bitcoin(s),

    Satoshi Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading ltd.

    Response to Request No. 21

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Imram Chughtai that refer to bitcoins,

    Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading Ltd.

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative and


                                                     15
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 16 of 38



    duplicative of Request No. 1, which asks for “all documents that mention Satoshi Nakamoto,”

    and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all documents

    that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 22

           All documents to, from, or that mention Yvonne Simeon that refer to bitcoin(s),

    Satoshi Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading ltd.

    Response to Request No. 22

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to Yvonne Simeon that refer to bitcoins,

    Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading Ltd.

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative and

    duplicative of Request No. 1, which asks for “all documents that mention Satoshi Nakamoto,”

    and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all documents

    that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.




                                                     16
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 17 of 38



    Request No. 23

           All documents to, from, or that mention Clayton Ciudad del Saber that refer to

    bitcoin(s), Satoshi Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading

    Ltd.

    Response to Request No. 23

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Clayton Ciudad del Saber and that

    refer to bitcoins, Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip

    Trading Ltd. regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged

    theft of Dave Kleiman’s bitcoin and intellectual property. This request also is unreasonably

    cumulative and duplicative of Request No. 1, which asks for “all documents that mention Satoshi

    Nakamoto,” and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all

    documents that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr.

    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 24

           All documents to, from, or that mention Ritzela DeGracia that refer to bitcoin(s),

    Satoshi Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading ltd.

    Response to Request No. 24

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

                                                     17
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 18 of 38



    expansive request would include all documents that mention Ritzela DeGracia and that refer to

    bitcoins, Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading

    Ltd. regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative

    and duplicative of Request No. 1, which asks for “all documents that mention Satoshi

    Nakamoto,” and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all

    documents that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr.

    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 25

           All documents to, from, or that mention Marco Bianchi that refer to bitcoin(s), Satoshi

    Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading Ltd.

    Response to Request No. 25

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Marco Bianchi and that refer to

    bitcoins, Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading

    Ltd. regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative

    and duplicative of Request No. 1, which asks for “all documents that mention Satoshi

    Nakamoto,” and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all

    documents that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr.


                                                     18
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 19 of 38



    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 26

           All documents to, from, or that mention Jamie Wilson that refer to bitcoin(s), Satoshi

    Nakamoto, trusts, Wright International Investments Ltd, or Tulip Trading ltd.

    Response to Request No. 26

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Jamie Wilson and that refer to

    bitcoins, Satoshi Nakamoto, any trusts, Wright International Investments Ltd., or Tulip Trading

    Ltd. regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. This request also is unreasonably cumulative

    and duplicative of Request No. 1, which asks for “all documents that mention Satoshi

    Nakamoto,” and Request No. 7 from Plaintiffs’ First Request for Production, which asks for all

    documents that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing objections, Dr.

    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 27

           All documents to, from, or that mention G. Mark Hardy that relate to a trust, Bitcoin,

    Satoshi Nakamoto, Uyen Nguyen, or Tulips, Wright International Investments Ltd, or Tulip

    Trading ltd.


                                                     19
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 20 of 38



    Response to Request No. 27

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention G. Mark Hardy that refer to

    bitcoins, Satoshi Nakamoto, Uyen Nguyen, Tulips, Wright International Investments Ltd., or

    Tulip Trading Ltd. regardless of whether those documents relate to plaintiffs’ claims, i.e., the

    alleged theft of Dave Kleiman’s bitcoin and intellectual property. Further, this request is

    unreasonably cumulative and duplicative of Request No. 1, which asks for “all documents that

    mention Satoshi Nakamoto,” and Request No. 7 from Plaintiffs’ First Request for Production,

    which asks for all documents that mention “the word ‘tulip’ or ‘tulips.’” Subject to the forgoing

    objections, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents from January 1, 2008 to March 14, 2018 that are responsive to this request

    and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 28

           All documents to, from, or that mention Stefan Matthews.

    Response to Request No. 28

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Stefan Matthews regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. This request also is unreasonably cumulative and duplicative of

    Request No. 45 from Plaintiffs’ Second Request for Production, which asks for all

    communications between Dr. Wright or his agents and Stefan Matthews that are related to


                                                     20
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 21 of 38



    bitcoin, Satoshi Nakamoto, W&K, Dave Kleiman, and other entities.. In accordance with this

    Court’s order, counsel for Dr. Wright spent twelve hours negotiating all search terms, which

    include the search terms for Request No. 45. In once again requesting this information, it appears

    that plaintiffs are attempting to renegotiate those search terms that were resolved months ago.

    This is unreasonable and contrary to the Court’s order.

    Request No. 29

           All documents to, from, or that mention Robert MacGregor.

    Response to Request No. 29

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Robert MacGregor regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Further, this request is unreasonably cumulative and

    duplicative of Request No. 45 from plaintiffs’ Second Request for Production, which asks for all

    communications between Dr. Wright or his agents and Robert MacGregor that are related to

    bitcoin, Satoshi Nakamoto, W&K, Dave Kleiman, and other entities.. In accordance with this

    Court’s order, counsel for Dr. Wright spent twelve hours negotiating all search terms, which

    include the search terms for Request No. 45. In once again requesting this information, it appears

    that plaintiffs are attempting to renegotiate those search terms that were resolved months ago.

    This is unreasonable and contrary to the Court’s order.

    Request No. 30

           All documents to, from, or that mention Uyen Nguyen.

    Response to Request No. 30


                                                    21
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 22 of 38



           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Uyen Nguyen regardless of whether

    those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. This request also is unreasonably cumulative and duplicative of Request

    No. 45 from Plaintiffs’ Second Request for Production, which asks for all communications

    between Dr. Wright or his agents and Uyen Nguyen that are related to bitcoin, Satoshi

    Nakamoto, W&K, Dave Kleiman, and other entities. In accordance with this Court’s order,

    counsel for Dr. Wright spent twelve hours negotiating all search terms, which include the search

    terms for Request No. 45. In once again requesting this information, it appears that plaintiffs are

    attempting to renegotiate those search terms that were resolved months ago. This is unreasonable

    and contrary to the Court’s order.

    Request No. 31

           All documents to, from, or that mention Denis Mayaka.

    Response to Request No. 31

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Denis Mayaka regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.


                                                    22
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 23 of 38



    Request No. 32

           All communications with Bob Radvanovsky prior to 2014 which relate to W&K,

    bitcoin(s), trusts, GISCR, or Satoshi Nakamoto.

    Response to Request No. 32

           Dr. Wright objects to this request because it is overbroad and not proportional to the

    needs of the case. This expansive request would include all communications with Bob

    Radvanovsky that reference bitcoins, Satoshi Nakamoto, any trusts, or GISCR, regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. This request also is unreasonably cumulative and duplicative of

    Request No. 1, which asks for “all documents that mention Satoshi Nakamoto.” Subject to the

    forgoing objections, Dr. Wright will search for (with the use of search terms) and produce any

    non-privileged documents from 2008 to 2014 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 33

           All communications with Richard Zaluski prior to 2014 which relate to W&K,

    bitcoin(s), trusts, GISCR, or Satoshi Nakamoto.

    Response to Request No. 33

           Dr. Wright objects to this request because it is overbroad and not proportional to the

    needs of the case. This expansive request would include all communications with Richard

    Zaluski that reference bitcoins, Satoshi Nakamoto, any trusts, or GISCR, regardless of whether

    those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. This request also is unreasonably cumulative and duplicative of Request

    No. 1, which asks for “all documents that mention Satoshi Nakamoto.” Subject to the forgoing


                                                    23
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 24 of 38



    objections, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents from January 2008 to 2014 that are responsive to this request and that

    relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 34

           All communications with Deborah Kobza prior to 2014 which relate to W&K,

    bitcoin(s), trusts, GISCR, or Satoshi Nakamoto.

    Response to Request No. 34

           Dr. Wright objects to this request because it is overbroad and not proportional to the

    needs of the case. This expansive request would include all communications with Deborah

    Kobza regardless of whether those communications relate to plaintiffs’ claims, i.e., the alleged

    theft of Dave Kleiman’s bitcoin and intellectual property. Further, this request is unreasonably

    cumulative and duplicative of Request No. 45 from Plaintiffs’ Second Request for Production,

    which asks for all communications between Dr. Wright or his agents and Deborah Kobza that are

    related to bitcoin, Satoshi Nakamoto, W&K Information Defense Research LLC, any trusts, and

    other entities In accordance with this Court’s order, counsel for Dr. Wright spent twelve hours

    negotiating all search terms, which include the search terms from Request No. 45. In once again

    requesting this information, it appears that plaintiff is attempting to renegotiate those search

    terms that were resolved months ago. This is unreasonable and contrary to the Court’s order.

    Request No. 35

           All communications with Scott Stornetta between 2006 and 2011.

    Response to Request No. 35

           Dr. Wright objects to this request because it is overbroad, irrelevant, and not proportional

    to the needs of the case. This expansive request would include all communications with Scott


                                                     24
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 25 of 38



    Stornetta regardless of whether those communications relate to plaintiffs’ claims, i.e., the

    alleged theft of Dave Kleiman’s bitcoin and intellectual property. Subject to and without waiving

    any objections, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents from 2008 to 2011 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 36

           All communications with Jed McCaleb concerning bitcoin.

    Response to Request No. 36

           Dr. Wright objects to this request because it is overbroad, irrelevant, exceeds the relevant

    time frame ordered by the Court on February 20, 2019, and not proportional to the needs of the

    case. This expansive request would include all communications with Jed McCaleb concerning

    bitcoin regardless of whether those communications relate to plaintiffs’ claims, i.e., alleged theft

    of Dave Kleiman’s bitcoin and intellectual property. Subject to the forgoing objections, Dr.

    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 37

           All documents that you either signed (digitally or by hand), swore to, or affirmed that

    relate to bitcoin, trusts, or Satoshi Nakamoto.

    Response to Request No. 37

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that Dr. Wright either signed (digitally or by

                                                      25
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 26 of 38



    hand), swore to, or affirmed that relate to any bitcoins, any trusts, or Satoshi Nakamoto

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. Additionally, plaintiffs’ expanded definition of

    “You” in this request is improper because it attempts to obtain discovery from non-parties and

    appears to treat any entity that has any connection to Dr. Wright as a party to this litigation, when

    plaintiffs have not sued anyone other than Dr. Wright individually (even after amending their

    complaint twice). Finally, this request is unreasonably cumulative and duplicative of Request

    No. 1, which asks for “all documents that mention Satoshi Nakamoto.” Subject to the forgoing

    objections, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents from January 1, 2008 to March 14, 2018 that are responsive to this request

    and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 38

           All documents related to the following PGP keys:

                   •   B885B17AC45BED1B

                   •   B18BBF411F556274

                   •   E97B413B4DCD5032

                   •   D2D59294CDD2C21C

                   •   311B9DD85EB7CB21

                   •   491F9BDF0F7BD4AD

                   •   18C09E865EC948A1

                   •   4FF1CFEBC941FE6D

                   •   A0DA0EB2E545EB7B

                   •   65D493B54B7130A1


                                                     26
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 27 of 38



                   •    6E4A1DEFB6559B7F

                   •    0415E6CBE23FCC2D

                   •    1BBFFBA12BD4B0E7

    Response to Request No. 38:

           Dr. Wright objects to this request because it appears to impose the additional burden of

    manually extracting the PGP keys from signed messages. Subject to the forgoing objection, Dr.

    Wright will search for documents where the PGP keys appear in plain text, to the extent that it

    can be established that the PGP keys are relevant to plaintiffs’ claims, i.e., the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. Dr. Wright will then produce the non-

    privileged documents that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 39

           All documents that mention Shamir’s Scheme.

    Response to Request No. 39

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that mention Shamir’s Scheme regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 40

           A copy of “CSW issues (2010)” referenced in DEF_00050990.


                                                      27
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 28 of 38



    Response to Request No. 40

           Dr. Wright objects to this document request because it is unclear if “CWS issues (2010)”

    is a document. Subject to the foregoing objection, Dr. Wright will search for (with the use of

    search terms) and produce suchdocument (to the extent it exists) if it relates to David Kleiman,

    W&K, or the Tulip Trusts.

    Request No. 41

           All documents that relate to the bitcoin and trust related activities of (i) Permanent

    Success Limited; (ii) Integyrs, (iii) Pholus, (v) C01n (all spellings), (vi) Information defense,

    (vii) and PERMANENT SUCCESS LIMITED, or that otherwise.

    Response to Request No. 41

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that relate to the bitcoin and trust related

    activities of (i) Permanent Success Limited; (ii) Integyrs, (iii) Pholus, (v) C01n (all spellings),

    (vi) Information defense, (vii) and PERMANENT SUCCESS LIMITED regardless of whether

    those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. Further, plaintiffs’ request for “C01n (all spelling)” is both,

    impermissibility vague because it is not clear what is meant by “all spelling” and unreasonably

    cumulative and duplicative of Request No. 12 from Plaintiffs’ Third Request for production,

    which asks for “all documents relating to C01N.” Subject to the forgoing objections, Dr. Wright

    will search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.


                                                      28
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 29 of 38



    Request No. 42

           All documents that relate to the Prometheus Project.

    Response to Request No. 42

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that relate to the Prometheus Project regardless

    of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 43

           All documents and communications that relate to Zuku. See

    https://steemit.com/bitcoin/@ultralord/craight-wright-i-ve-got-the-first-fucking-nine-keys-i-ve-

    got-the-fucking-genesis-bloody-block-i-ve-got-the-fucking-code-i-ve-got.

    Response to Request No. 43

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents and communications that relate to Zuku

    regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will

    search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David


                                                     29
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 30 of 38



    Kleiman, W&K, or the Tulip Trusts.

    Request No. 44

           All documents related to the “sale of Capital Assets to Integyrs PTY ltd 95 137 033 535”

    referenced at ECF No. 83-4 at 102.

    Response to Request No. 44

           Dr. Wright objects to this request because it is overbroad, irrelevant, and not proportional

    to the needs of the case. Dr. Wright notes that this request seeks documents from a decade ago

    related to the “sale of Capital Assets to Integrys Pty. Ltd. (“Integrys”), in which neither Dave

    Kleiman nor W&K had any interest, and that was referenced in an affidavit submitted in a

    foreign court in connection with a case that was resolved more than five years ago. Such material

    is not routinely maintained. Dr. Wright cannot statematerial responsive to this request still exists.

    Subject to and without waiving any objections, Dr. Wright will search for (with the use of search

    terms) and produce any non-privileged documents from January 1, 2008 to March 14, 2018 that

    are responsive to this request and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 45

           All documents related to the “transfer of code, designs and assets from CSW to Integyrs

    as of June 30, 2009” referenced at ECF No. 83-4 at 102.

    Response to Request No. 45

           Dr. Wright objects to this request because it is overbroad,irrelevant, and not proportional

    to the needs of the case. Dr. Wright notes that this request seeks documents from a decade ago

    related to the “transfer of code, designs, and assets from CSW to Integyrs as of June 30, 2009”,

    in which neither Dave Kleiman nor W&K had any interest, and that was referenced in an

    affidavit submitted in a foreign court in connection with a case that was resolved more than five

                                                     30
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 31 of 38



    years ago. Such material is not routinely maintained. Dr. Wright cannot state material responsive

    to this request still exists. Subject to the forgoing objections, Dr. Wright will search for (with the

    use of search terms) and produce any non-privileged documents from January 1, 2008 to March

    14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

    Trusts.

    Request No. 46

              All documents filed and entered in the Australian Court proceedings 2013 / 225983 &

    2013 / 245661 (Craig Steven Wright v. W&K Info Defense Research LLC, NSW Supreme

    Court).

    Response to Request No. 46

              Dr. Wright objects to this request because the documents requested are publicly available

    and equally accessible to plaintiffs.

    Request No. 47

              Copies of any documents Dave Kleiman signed in any capacity he signed them and

    through any signing mechanism utilized.

    Response to Request No. 47

              Dr. Wright objects to this request because it is nonsensical. Subject to the forgoing

    objection, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents that Dave Kleiman signed in any capacity, to the extent such documents

    can be identified with search terms.

    Request No. 48

              All documents related to the following bitcoin addresses:

                     •   1B4JfclD4jGUWBehtGF2Phb4BxeN2ytkTxi1

                                                      31
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 32 of 38



               •   1GEeroqocswEazxzeNAJh3KPPD7C61XY2H

               •   1PWr5e1JjL8wy6uzKzb5d3pCxkNLYrn5vt1

               •   1FJuzzQFVMbiMGw6JtcXefdD64amy7mSCF

               •   1cXNTyXj4xPGopfYZNY5xfSM1EPJJvBZV

               •   1PbXw8aP5PymdQUM29Uyimhgnfykut5Wp2

               •   1P5759ZaUX44MHEsiJgWckBMNAEJbGu7SY

               •   1CXnCzV78381AJQtxHYihF7kzoixtoncKE

               •   19dQ2xfrK5GEUahG6Cv87XDRK7W6YFnGFx

               •   146mH689KnIyPqvWzkZHa4EthEyYhcTW

               •   168Rc6wJdL4chWhEUQwyywi4sHub6ert2s

               •   1JzzLXxuwn45S9HvBqAhkWha3GhyG3zm64

               •   1M7ccmVnWpvKa4lRGf7H8wS6thy5Tt3bad

               •   153R6qYmjySgwaQpQjKv7pb2nEN5cg8RJq

               •   12tLs9c9RsALt4ockxa1hB4iTCTSmxj2me

               •   1f1miYFQWTzdLiCBxtHHnNiW7WAWPUccr

               •   1MHdm5XZMrfoZFoUktEaGhYevmdiXoc4x4

               •   18JPragfuDVHWWG8ABQ15cghJFetnXUjBD

               •   1LXc28hWx1t8np5sCAb2EaNFqPwqJCuERD

               •   1FpqQnKQCgDkJFMC94JL8FpRyHTZ3uRVZ1

               •   1F34duy2eeMz5mSrvFepVzy7Y1rBsnAyWC

               •   1JtpgqCf3SSeCeYWEDJjkfYFH7Ruhy4Vp1

               •   18k9tin39LKegFzHe8rxSgvJXDpuMriGJq


                                         32
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 33 of 38



                   •   1HtTw9zR9wWFfgV8Jy8MqsaeVi7ZXrjdq6

                   •   18pn4NQ7NgsJjeuFjazeTdVRnsmfw5ofTz

                   •   1fvzclotpgannjwouo6juguag3wg1w4yjr

                   •   12c6DSiU4Rq3P4ZxziKxzrL5LmMBrzjrJX

                   •   1GkQmKAmHtNfnD3LHhTkewJxKHVSta4m2a

                   •   12cbQLTFMXRnSzktFkuoG3eHoMeFtpTu3S

                   •   1dyoBoF5vDmPCxwSsUZbbYhA5qjAfBTx9

                   •   1P3S1grZYmcqYDuaEDVDYobJ5Fx85E9fE9.

    Response to Request No. 48:

           Dr. Wright will search for the requested bitcoin addresses to the extent that it can be

    established that the addresses are relevant to plaintiffs’ claims, i.e., the alleged theft of Dave

    Kleiman’s bitcoin and intellectual property. Dr. Wright will then produce the non-

    privileged documents that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 49

           A copy of every diploma and degree You have received.

    Response to Request No. 49

           Dr. Wright objects to this request because it seeks information that is irrelevant to

    plaintiffs’ claims, i.e. the alleged theft of Dave Kleiman’s bitcoin and intellectual property. Dr.

    Wright also objects to this request as harassing and improperly intrusive.

    Request No. 50

           All documents related to bitcoins stored on Truecrypt encrypted media.

    Response to Request No. 50

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

                                                      33
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 34 of 38



    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to bitcoins stored on Truecrypt encrypted

    media regardless of whether those documents relate to plaintiffs’ claims, i.e. the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright

    will search for (with the use of search terms) and produce any non-privileged documents from

    January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to David

    Kleiman, W&K, or the Tulip Trusts.

    Request No. 51

           All documents that relate to bitcoin and Gareth Williams.

    Response to Request No. 51

           Dr. Wright objects to this request because it is overbroad, irrelevant, exceeds the relevant

    time frame ordered by the Court on February 20, 2019, and not proportional to the needs of the

    case. This expansive request would include all documents that relate to bitcoin and Gareth

    Williams regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft

    of Dave Kleiman’s bitcoin and intellectual property. Subject to the forgoing objections, Dr.

    Wright will search for (with the use of search terms) and produce any non-privileged documents

    from January 1, 2008 to March 14, 2018 that are responsive to this request and that relate to

    David Kleiman, W&K, or the Tulip Trusts.

    Request No. 52

           All documents that relate to bitcoin or trusts and either Vistomail, Liberty Reserve, the

    Russian Business Network, or High Secured.

    Response to Request No. 52

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame


                                                     34
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 35 of 38



    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that relate to any bitcoin or any trusts and either

    Vistomail, Liberty Reserve, the Russian Business Network, or High Secured, regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 53

           All documents that relate to Craig Wright R&D and either Vistomail, Liberty Reserve, the

    Russian Business Network, or High Secured.

    Response to Request No. 53

           Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that relate to Craig Wright R&D and either

    Vistomail, Liberty Reserve, the Russian Business Network, or High Secured regardless of

    whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s

    bitcoin and intellectual property. Subject to the forgoing objections, Dr. Wright will search for

    (with the use of search terms) and produce any non-privileged documents from January 1, 2008

    to March 14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or

    the Tulip Trusts.

    Request No. 54

           All documents that relate to Persian Cat.


                                                    35
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 36 of 38



    Response to Request No. 54

              Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents that relate to Persian Cat regardless of whether

    those documents relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and

    intellectual property. Subject to the forgoing objections, Dr. Wright will search for (with the use

    of search terms) and produce any non-privileged documents from January 1, 2008 to March 14,

    2018 that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

    Trusts.

    Request No. 55

              All documents that relate to bitcoin and either Tom Cindric or Eric Stouch.

    Response to Request No. 55

              Dr. Wright objects to this request because it is overbroad, irrelevant, exceeds the relevant

    time frame ordered by the Court on February 20, 2019, and not proportional to the needs of the

    case. This expansive request would include all documents that relate to bitcoin and either Tom

    Cindric or Eric Stouch regardless of whether those documents relate to plaintiffs’ claims, i.e., the

    alleged theft of Dave Kleiman’s bitcoin and intellectual property. Subject to the forgoing

    objections, Dr. Wright will search for (with the use of search terms) and produce any non-

    privileged documents from January 1, 2008 to March 14, 2018 that are responsive to this request

    and that relate to David Kleiman, W&K, or the Tulip Trusts.

    Request No. 56

              All documents related to backups of Bitcoin wallets, addresses, or keys. For purposes of

    this request, please limit the search to documents created before December 31, 2014.


                                                       36
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 37 of 38



    Response to Request No. 56

              Dr. Wright objects to this request because it is overbroad, exceeds the relevant time frame

    ordered by the Court on February 20, 2019, and not proportional to the needs of the case. This

    expansive request would include all documents related to backups of Bitcoin wallets, addresses,

    or keys regardless of whether those documents relate to plaintiffs’ claims, i.e., the alleged theft of

    Dave Kleiman’s bitcoin and intellectual property. Further, as Dr. Wright has previously stated,

    all of the bitcoins that he possessed as of December 30, 2013 are on an encrypted file that he

    does not have access to. Subject to the forgoing objections, Dr. Wright will search for (with the

    use of search terms) and produce any non-privileged documents from January 1, 2008 to March

    14, 2018 that are responsive to this request and that relate to David Kleiman, W&K, or the Tulip

    Trusts.

    Request No. 57

              All documents related to the purchase, sale or transfer of domain names that contain the

    word “bitcoin”.

    Response to Request No. 57

              Dr. Wright objects to this request because it is overbroad, irrelevant, exceeds the relevant

    time frame ordered by the Court on February 20, 2019, and not proportional to the needs of the

    case. This expansive request would include all documents related to the purchase, sale, or

    transfer of domain names that contain the word “bitcoin” regardless of whether those documents

    relate to plaintiffs’ claims, i.e., the alleged theft of Dave Kleiman’s bitcoin and intellectual

    property. Subject to the forgoing objections, Dr. Wright will search for (with the use of search

    terms) and produce any non-privileged documents from January 1, 2008 to March 14, 2018 that

    are responsive to this request and that relate to David Kleiman, W&K, or the Tulip Trusts.


                                                       37
Case 9:18-cv-80176-BB Document 339-5 Entered on FLSD Docket 12/17/2019 Page 38 of 38



    Dated: July 2, 2019
                                                 RIVERO MESTRE LLP

                                                 Attorneys for Craig Wright
                                                 2525 Ponce de León Blvd., Suite 1000
                                                 Miami, Florida 33134
                                                 Telephone: (305) 445-2500
                                                 Facsimile: (305) 445-2505
                                                 E-mail: arivero@riveromestre.com
                                                 E-mail: amcgovern@riveromestre.com
                                                 E-mail: arolnick@riveromestre.com
                                                 E-mail: zmarkoe@riveromestre.com
                                                 E-mail: zkass@riveromestre.com
                                                 Secondary: receptionist@riveromestre.com

                                                 By:     /s/ Zaharah R. Markoe
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ALAN H. ROLNICK
                                                         Florida Bar No. 715085
                                                         ZAHARAH R. MARKOE
                                                         Florida Bar No. 504734

                                    CERTIFICATE OF SERVICE

           I certify that on July 2, 2019, I electronically served this document on all counsel of
    record by e-mail.
                                                                 /s/ Schneur Z. Kass
                                                                 SCHNEUR Z. KASS




                                                    38
